                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND


                                         )
LIONEL JVIONSANTO                        )
    Plaintiff,                           )
                                         )
   v.                                    )    C.A. No. 1G·cv·147·JJM·PAS
                                         )
STATE OF RHODE ISLAND, et al.,           )
    Defendants.                          )
______________________ )
                              MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

        The Third·Party Defendants 1 ("Defendants") move to dismiss the Amended

Third· Party Complaint brought against them by former Rhode Island State Trooper

James Donnelly-Taylor. ECF No. 88. The Court sets forth below its reasons for

GRANTING the Motion to Dismiss.

Factual Background

        Trooper Donnelly-Taylor arrested Lionel Monsanto after a traffic stop and

brought him to the State Police cell block. According to Trooper Donnelly-Taylor, 2

Mr. Monsanto was "belligerent and verbally abusive throughout the traffic stop and



        Tho Defendants are Governor Gina M. Raimondo, in her official capacity; R.I.
        J
Attorney General Peter F. Noronha, in his official capacity; former R.I. Attorney
General Peter F. Kilmartin, in his individual capacity; former R.I. State Police
Colonel Steven G. O'Donnell in his individual capacity; and R.I. State Police Colonel
James Ivl. Manni, in his official capacity.
      2 The Court takes the plausible facts alleged by Trooper Donnelly-Taylor in his
Amended Third· Party Complaint (ECF No. 86) as true for purposes of this Motion to
Dismiss, though both Plaintiff Lionel Monsanto and the Defendants vehemently
contest them.
while he was being transported to the barracks for booking." ECF No. 8G at                ,I   81.

IVIr. ·Monsanto's "behavior continued throughout the booking process." Id. at             ,I 82.
"After booking, Trooper Donnelly-Taylor escorted [Mr.] Monsanto to a cell" during

which Mr. Monsanto "repeatedly pulled his arm and body away from tho trooper and

repeatedly stated that he would not go into a cell willingly."             Id. at   ,I   83·84.

Mr. Monsanto "exhibited multiple behaviors over a prolonged period of time that

escalated the level of threat he posed to the trooper and others." ld. at     ,I   87. "Upon

passing through the cell door, Monsanto ... slammed his elbow into the trooper's

upper·arm, just below the shoulder, in an apparent attempt to strike the trooper's

face with his elbow." Id. at        ,I   88. The trooper then "subdue[d Mr.l Monsanto, who

was not handcuffed or otherwise restrained in any way, [to] prevent any further

threat of harm."         Id. at   ,I 90.   Trooper Donnelly-Taylor then close-fist punched

lVIr. Monsanto six times. All the relevant conduct was caught on video-tape.

      Trooper Donnelly-Taylor filed charges against Mr. Monsanto including for

assault.   Id. at   ,I   92. A month later, the Rhode Island Attorney General's office

dismissed the charges against Mr. Monsanto. Id. at           ,I   9G.

      A state       grand jury indicted Trooper Donnelly-Taylor for                assaulting

Mr. Monsanto.       Trooper Donnelly-Taylor pleaded nolo contendere to the assault,

admitting to the indictment's underlying facts and the use of excessive force. ECF

No. 88·2 at 2·3. The judge "place[d] the case on file ... [and ordered the Trooper to

perform] 25 hours of community service." Id. at G.




                                                  2
      Mr. Monsanto filed this suit against the State and Trooper Donnelly·Taylor for

violating his federal civil rights by using excessive force and for state law claims.

Rhode Island Attorney General Peter Kilmartin refused to defend or indemnify

Trooper Donnelly·Taylor individually for this incident, relying on Rhode Island Gon.

Laws § 9·31·9, which states that "[t]he attorney general may refuse to defend an

action referred to in§ 9-31·8 if he or she determines that: (1) The act or omission was

not within the scope of employment; (2) The act or the failure to act was because of

actual fraud, willful misconduct, or actual malice .... "

      The Rhode Island Troopers' Association filed a grievance and for arbitration,

alleging that Attomey General Kilmartin violated the Collective Bargaining

Agreement ("CBA") with the Troopers' Association by not supplying Trooper

Donnelly-Taylor with a defense and indemnity.         Attorney General Kilmartin, in

response to the grievance and arbitration request, filed a declaratory and injunctive

relief complaint in the Rhode Island Superior Court seeking a determination that his

decision to deny Trooper Donnelly·Taylor a defense and indemnification was proper

and not an arbitrable matter. The Rhode Island Superior Court granted Attorney

General Kilmartin's relief, and the Rhode Island Supreme Court affirmed.

Procedural Background

      Mr. Monsanto sued the State, the State Treasurer Gn his official capacity only),

Trooper Donnelly-Taylor (individually and officially), Trooper Gregory Palmer

(individually and officially), and Colonel Steven G. O'Donnell (individually and

officially). ECF No. 26. Trooper Donnelly·Taylor answered the complaint and filed



                                           3
a Third-Party Complaint and cross-claims against his co·Defondants and adding

claims against Governor Gina IvL Raimondo (officially) and Attorney General

Kilmartin (individually and officially). ECF No. 86.

          l'vir. Monsanto dismissed his claims with prejudice against all the Defendants.

ECF No. 81. The Defendants have now moved to dismiss Trooper Donnelly-Taylor's

claims against them. ECF No. 88.

Standard ofReview

          To survive a motion to dismiss for failure to state a claim under Federal Rule

of Civil Procedure 12(b)(6), Trooper Donnelly-Taylor must present facts that make

his claim plausible on its face. See Bell At!. C'orp. v.    Twomb~v.   550 U.S. 544, 570

(2007). To determine plausibility, the court must first review the complaint and

separate conclusory legal allegations from allegations of fact. See Rodn"guez-Reyes

v;    Jl1olina·Rocbiguez, 711 F.3d 49, 53 (1st Cir. 2013). Next, the court must consider

whether the remaining factual allegations give rise to a plausible claim of relief. See

id.

         To state a plausible claim, a complaint need not detail factual allegations, but

must recite facts enough at least to "raise a right to relief above the speculative

leveL. .. "   Twomb~v.   550 U.S. at 555. A pleading that offers "labels and conclusions"

or "a formulative recitation of the elements of a cause of action" will not suffice.

Ashcmft v. Iqbal, 556 U.S. 662, 678 (2009). Nor does a complaint suffice if it tenders

"naked assertion[s] devoid of further factual enhancement." Id. (quoting Twomb~v.

550 U.S. at 557); sea also Soto·Ton·es v. Fraticelh; 654 F.2d 153, 159 (1st Cir. 2011)



                                              4
(holding that combined allegations, taken as true, "must. state a plausible, not a

merely conceivable, case for relief.").

Analysis

       Tho Defendants move to dismiss the Third·Pm'ty Complaint under collateral

estoppel, claiming that five of the eight counts wore resolved by the Rhode Island

Supreme Court's opinion in R.l Troopers' Association. They also move for dismissal

based on absolute and qualified immunity; that defamation is not properly pleaded;

and that tho complaint fails to state a prima facie case of a violation of 42 U.S.C.

§ 1985(2).

    1. Resolution by R.L Ji·oopers' Association--Counts III, IV. V, VII, and VIII

       The Defendants assert that the Court should dismiss each of tho following

counts based on the Rhode Island Supreme Court. ruling in R.l Troopors'Assodation:

             •   Count III (Tortious Interference with Contract-ECF No. 86 at 11 lf)2)

alleges that Attomey General Kilmartin and Colonel O'Donnell "tortiously prevented

Trooper Donnelly-Taylor from enjoying the benefits of... the CBA" when Attomey

General Kilmartin refused to supply him with a defense or indemnification;

           •     Count IV (Violation of 42 U.S.C. § 1983 Against Defendant O'Donnoll-

Id. at 11 157) is based on a property right "on the terms of the CBA;"

           •     Count V (Violation of 42 U.S.C. § 1985(2) Against Defendant O'Donnell-

! d. at11 164) alleges a denial of indemnification "to which he is entitled;"




                                             5
          •   Count VII (Violation of 42 U.S.C. § 1983 Against Defendant Kilmartin-

fri. at 11 176) alleges that Trooper Donnelly-Taylor, "by virtue of the tonus of tho CBA

... has a property right in his contractual employment," and

          •   Count VIII (Violation of 42 U.S.C. § 1985(2) against Defendant

Kilmartin-Id. at.   ,I   183) alleges that Attomey General Kilmartin inappropriately

"den[ied him] indemnification to which he is entitled."

       In R.l Troopers' Association, the Rhode Island Supreme Court spoke

definitively about both the powers of tho Attorney General under Rhode Island Gen.

Laws § 9·31-9 and the application of those powers in Trooper Donnelly-Taylor's case.

Under that section, "the Attorney General is vested with the authority to refuse to

defend an action on behalf of a state employee if the Attorney General determines

that (1) the state employee's conduct. was not within the scope of employment; or (2)

the state employee engaged in willful misconduct or actual malice." R.l Troopers'

Ass'n, 187 A.3d at ll03. The court looked at the language of the Governmental Tort

Liability Act vesting discretion in the Attorney General as to matters of defense and

indemnity along with the CBA provision under which the Troopers' Association

brought the grievance.      Id. at llOl. Deferring to his discretion and after reviewing

"the record [that] includo[s] a video recording that captured Trooper [Donnelly-

]Taylor's assault upon [Mr.l!VIonsanto," id at 1104, the court stated that it. was "of

the opinion that. the information before the Attorney General supports tho decision

that Trooper [Donnelly-]Taylor's conduct fell outside the scope of his employment as




                                            6
a Rhode Island State Trooper and that a jury could conclude that he acted willfully."

I d.

       The Rhode Island Supreme Court made clear that Attorney General Kilmartin

was within his discretionary authority to determine that Trooper Donnelly·Taylor

acted willfully in using excessive force on Mr. Monsanto and thus was not entitled to

a defense and or to indemnification. The comt also ruled that the CBA gave no rights

to the Trooper that would override Attorney General Kilmartin's statutory authority

to make this decision.

                                   Collateral estoppel

       The Defendants argue that collateral estoppel bars tho relitigation of Counts

III, IV, V, VII, and VIII because the Rhode Island Supreme Court cleciclecl the

underlining bases for these same claims against Trooper Donnelly·Taylor.

"Collateral estoppel makes conclusive in a subsequent action on a different claim the

determination of particular issues actually litigated in a prior action as long as [1]

the issues are identical, [2] the prior judgment was final, and [3] tho individual who

is the subject of the estoppel was a party or in privity with a party in the prior action."

Cole v. Chan'On, 477 A.2d959, 961 (R.I. 1984); FosteJ·-GlocesterReg'l Sch. Comm. v.

Ed. ofReview, 854 A.2d 1008, 1014 (R.I. 2004).a




       3"[U]nder the Full Faith and Credit Clause of the United States Constitution
and the federal full faith and credit statute implementing that constitutional
provision, federal courts considering whether to give preclusive effect. to state comt
judgments must apply the State's law of collateral estoppel." Vazquez v. J11otro. Dado
Ctv., 968 F.2dll01, 1106 (11th Cir. 1992).
                                            7
       All three elements of collateral estoppel are mot here. First, the parties are in

privity. Tho State is in privity with itself. See Huntley v. State, 63 A. 3d 526, 531

(R.I. 2013) ("[vV)here defendants are all members of state govemment ... , they are

clearly in privity with the named defendant State of Rhode Island.").          Trooper

Donnelly-Taylor is in privity with his union, the Rhode Island Troopers' Association,

who represented his interests in state court. See Lennon v. Dacomed C'orp., 901 A.2d

582, 591 (R.I. 2006) ("Parties are in privity when there is a commonality of interest

between the two entities and when they sufficiently represent each other's interests.")

Gntemal quotations omitted); see also FosterGlocester Reg'l Sch. Comm., 854 A.2cl

at. 1015 (finding that union member was in privity with his union where union

represented his interests at arbitration). Second, a state supreme court juclg·ment is

no doubt a final judgment on the merits. See Ton-omeo v. Fremont, NH, 438 F.3cl

113, 117 (1st Cir. 2006) (noting that state court decision on the merits was a final

judgment with preclusive effect). And third, the issue before this Court-whether the

Attorney General can refuse to indemnify and defend Trooper Donnelly-Taylor-is

exactly what the Rhode Island Superior and Supreme Courts decided. R.l Troopers'

Ass'n, 187 A.3cl at 1100-05.

      Although cloaked in different causes of action, tho Court finds that Trooper

Donnelly-Taylor's claims for tortious interference of contract and § 1983 and § 1985

violations 4 are an attempt to relitigate the propriety of tho Attomey General's



      •1Trooper Donnelly-Taylor also alleges that the Defendants violated his right
to clue process under 42 U.S.C. § 1983 "when they pressured him to plead nolo
                               ,I
contendere." ECF No. 86 at 164. This allegation has no legal foundation as the
                                          8
discretionary decision not to defend or indemnify him. His union hac\ a full and fair

opportunity to litigate the issue before the Rhode Island state courts. See vViggins v.

Rhode Island, 32G F. Supp. 2d 297, 303 (D.R.I. 2004) ("In order to use the doctrine of

collateral estoppel defensively, ... it must be clear that the party opposing its usage

had a full and fair opportunity to litigate an issue in a prior lawsuit..") (internal

quotation omitted). The Rhode Island Supreme Court decided tho issue with finality

and collateral estoppel prevents it from being re·litigated here.        Five counts of

Trooper Donnelly-Taylor's Third-Party Complaint-Counts III, IV, V, VII, and VIII-

are dismissed.

   2. Qualified Immunity-Counts I and II

       Trooper Donnelly-Taylor acct1ses the Defendants of violating his clue process

rights. ECF No. 8G   at,!~   131·48. The Defendants claim qualified immunity. 5 Under

the qualified immunity doctrine, "govemment officials performing discretionary

functions generally are shielded from liability for civil damages insofar as their

conduct does not viola to clearly established statutory or constitutional rights of which

a reasonable person would have known." Harlow v. Fitzgerakl, 457 U.S. 800, 818

(1982). To invoke qualified immunity, a plaintiff must prove the following:




United States Supreme Court in Heck v. Humphrey, 512 U.S. 477, 48G (1994) held
that "[a] claim for damages bearing that relationship to a conviction or sentence that
has not been so invalidated is not cognizable under § 1983." Because Trooper
Donnelly-Taylor's claims result from a valid and unchallenged state court conviction
after a nolo plea, his § 1983 claim based on this allegation alone fails.
       5 "[W]o repeatedly have stressed the importance of resolving immunity
questions at the earliest possible stage in litigation." Hunter v. B1;vant, 502 U.S. 224,
227 (1991).
                                            9
       First, the plaintiff must establish a violation of a constitutional right.
       Second, the Court must determine whether the right was clearly
       established at the time of the violation; that is, whether the public
       official had fair warning. Finally, the Court must determine whether a
       reasonable and similarly-situated official would have understood that
       his or her conduct violated that right.

Hopkins v. Rhode L<>lml(/, 491 F. Supp. 2d 266, 273 (D.R.I. 2007) (citing Savard v.

Rhode Islancl, 338 F.3d 23, 27 (1st Cir. 2003)).

       The doctrine of qualified immunity bars those claims.        Nothing in Trooper

Donnelly-Taylor's Third· Party Complaint evidences objectively unreasonable conduct

by Defendants in handling this matter.G The touchstone of the qualified immunity

doctrine is the "objective reasonableness" standard. Jl!!alley v. Bdggs, 475 U.S. 335,

344 (1986).    As both Trooper Donnelly-Taylor's Third· Party Complaint and R.l

Troopers' Association make clear, the Defendants had video· tape footage of Trooper

Donnelly-Taylor's assault on Mr. :Monsanto.         They also had access to Trooper

Donnelly-Taylor's plea colloquy, in which he knowingly waived his constitutional

rights and admitted to the indictment's underlying facts. ECF No. 88·2 at 3·4. After

reviewing tho evidence, the Rhode Island Supremo Court concluded that tho Attorney

General's discretionary decision not to defend or indemnify was proper and "that a

jury could conclude that he acted willfully." R.I. Troopers'Ass'n, 187 A.3d at 1104.

      Moreover, in light of this evidence, the Defendants alleged recommendation to

Trooper Donnolly·Taylor that a plea of nolocontendrewould be a better outcome than




      GWhile the Defendants challenge whether Trooper Donnelly-Taylor could state
a constitutional violation of a clearly established right, the Court will assume that for
purposes of this analysis.
                                           10
taking the case to trial does not constitute objectively unreasonable conduct.

Contrary to Trooper Donnelly-Taylor's assertion, relying on the video-tape of the

assault instead of resorting to use·of-force experts was not objectively unreasonable.

"The protective umbrella of the qualified immunity doctrine does not require absolute

accuracy nor does it require an officer to exhaust all possible avenues of

investigation." J11eneblli v. J11attos, 183 F. Supp. 2d 480, 502 (D.R.I. 2002). "Indeed,

tho mere fact that further investigation might have revealed a contrary conclusion is

not sufficient to render [the defendant's] conduct unreasonable." Id. at 501-02.

       Declining to indemnify and defend a state employee-who pleaded to a

criminal   charge-was      not    objectively   unreasonable    under    the   facts   and

circumstances of this case.      See R.I. Troopers' Ass'n, 187 A.3d at 1104. Tt·oopm·

Donnelly-Taylor's Third· Party Complaint does not overcome Defendants' right to

qualified immunity and therefore the Court dismisses Counts I and II.

   3. Defamation-Count VI

       Count VI alleges defamation against Colonel O'Donnell and Attorney General

Kilmartin. Trooper Donnelly-Taylor's defamation claim fails because he doos not

allege a prima facie claim.

      "A plaintiff in a defamation case canws a substantial burden." Alves v.

Hometown Newspapers, Inc., 857 A.2d 743, 750 (R.I. 2004). To bring· a prima facie

claim for defamation as a private person, the plaintiff must prove these elements: "(a)

a false and defamatory statement concerning another; (b) an unprivileged publication

to a third party; (c) fault amounting to at least negligence on tho part of the publisher;



                                           11
and (d) damages, unless tho statement is actionable inespective of special harm."

Bosshw v. Anderson, 6H A.3d 869, 878 (R.I. 2013) (qlwting ll!fnrcil v. Kells, 936 A.2d

208, 212 (R.I. 2007)). Yet when a public official like Trooper Donnelly·Taylor 7 brings

an action for defamation, proof of mere negligcmce is insufficient; the public official

must instead prove "that the statement was made with 'actualmalice'-that is, with

knowledge that it was false or with reckless disregard of whether it was false or not."

Cullen v. Auclnir, 809 A.2d 1107, 1110 (R.I. 2002) (quoting New York 7Ymes Co. v.

Suljjvnn, 376 U.S. 254, 279-80 (1964)).

       "['!']he question of whether a particular statement or conduct alleged to be

defamatory is, in fact, defamatory, is a question oflaw for the comt to decide." Alves,

857 A.2d at 750.      The Court finds that Trooper Donnelly-Taylor's Third-Party

Complaint does not allege a prima facie claim. First, he does not set forth which

statements were defamatory. 8 He merely notes that Colonel O'Donnell and Attorney

General Kilmartin made defamatory remarks "concerning Trooper Donnelly-Taylor."

ECF No. 86 at   ,I 168.   The Defendants are loft to guess what specific statements ho

is referring to, when they occurred, and in what context they were made. Therefore,

the Third-Party Complaint does not meet its pleading burden.




      7 'l'he First Circuit has recognized that police officers are public officials for a
defamation action and must provo "by clear and convincing evidence that [the
declarant] made the false statement with actual malice." See ll!fcGumglo v. C1~v of
Qw"ncy, 835 F.3d 192, 206 (1st Cir. 2016) (quoting Rotkiowicz v. Sadowsk)~ 431 Mass.
748, 730 N.E.2d 282, 289 (2000)).
      R The Court notes that paragraph 63 is expressly under the sub-heading "Facts
Relevant Specifically to Counts I-II" and the defamation claim is Count Vl.
                                           12
       Second, the 'l'hird-Party Complaint does not specify any allegedly defamatory

statements made by Colonel O'Donnell.          And the only statement attributed to

Attomey General Kilmartin was made during a news interview: he allegedly said

that "Committing the crime of assault upon a prisoner-or anyone-is outside the

course and scope of the duties of a state trooper, and the taxpayers should not have

to defend or pay for the criminal actions of Donnelly-Taylor." Id. at 11 63. Trooper

Donnelly-Taylor does not allege that this statement was made with actual malice, or

knowledge that it was false, or with reckless disregard of whether it was false o1· not.

See Cullen, 809 A.2d at 1110. Moreover, this statement is clearly Attomey General

Kilmartin's individual opinion; it communicates his view on Trooper Donnelly-

Taylor's conduct and his assessment about applying the state law on indemnity and

defense.     Opinions are afforded deference and often lie outside tho realm of

defamation. See Healey v. New England Newspapel's, Inc., 555 A.2d 321, 32tl (R.I.

1989) (finding that opinions may be actionable as defamatory if and only if"it implies

tho allegation of undisclosed defamatory facts as the basis for the opinion.") (quoting

3 Restatement (Second) T'ol'ts § 566 at 170)). The allegation of this single statement

fails to state a claim for defamation.

Conclusion

      Because the Court finds that tho Rhode Island Supreme Court's opinion in R.J

Troopel's' Associntion covered the same claims in Counts III, IV, V, VII, and VIII,

collateral estoppel bars them here and they are DISMISSED. Counts I and II are

DISMISSED on qualified immunity grounds. Count VI is DISJVIISSED for failure to



                                          13
state a claim. The Court GRANTS 'l'hird·P ar ty Defendants' Motion to Dismiss. ECF

No. 88.

IT IS




John J . McConnell, Jr.
United States District Judge

May 21, 2019




                                       14
